DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-5, filed 4/2/2019, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2019 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the reference numerals and drawings are generally blurry and unclear (handwriting is unclear (Fig. 1-3) and copies of photographs or computer images are generally very dark and the details are hard to see (Fig. 4-6)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5 are objected to because of the following informalities: the listed structural components of “Main Component Frame”, “An Alignment Pin”, etc. should not be capitalized.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “dimensional planes” appear to be referring to x, y, and z axes and not planes.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “or Scope (6)” it is unclear if it should be “Scope” or “Scopes” as this limitation is presented as “Scopes” in claim 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 2, the limitation “to user” appears to be a typographical error that should read “to said user” or “to the user”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the figures should not be referenced in the claims (ex. “Fig. 3(B)”), each lettered section should not end in a period as claims should only contain one period (MPEP 608.01(m)).  In lines 2 and 4, the limitation “must be” would be clearer if changed to “are”.  The terms “Hence for each shot”, “Having the above consistency”, “will be shot”, “will ensure”, etc. are not particularly direct or definite terms and could be written more clearly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the position" and “the bow” in line 1, “the user” in lines 4-5, “the attachment” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rear" in line 1, “the user” in lines 4-5, “the attachment” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the shooting position" in line 1, “The Alignment Pin” in line 2, “The outer edges” in line 3, “The bubble” and “the middle” in line 4, “the archer” and “the above mentioned visual ques” in line 5, “the bow posture” and “the same” in line 6, “the above consistency” in line 7, “this alignment cue” in line 9, “The Target Pin (5) or Scope (6)” in line 9-10, “the target point” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "or the like" (“and other accessories” in this case) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, in line 2, the limitation “between them” is unclear what “them” is specifically referring to.  In line 3, the limitation “both components” is unclear which components are being specifically referred to.
Further, claims 2-3 are therefore rejected as they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priebe US Pub. No. 2008/063503.
Priebe teaches:
In Reference to Claim 1
A sighting device for mounting on an archery bow, that aligns the position of the bow in 3 dimensional planes x, y and z (sight 10 on bow 12 aligned in all dimensions, Fig. 1-3), comprising: 
a. Main Component Frame (24)
b. An Alignment Pin that is adjustable by the user (right sight 22 with pins 68 adjustable relative frame 24, Fig. 1-3, [0038])
c. A Spirit Level that is adjustable by the user (bubble level 42 adjustable relative the frame 24, Fig. 1-3, [0033], [0036])
d. A Rectangular Hole for the attachment of Target Pin, Scopes and other Accessories (front sight 20 includes target sight pins 36 and scopes/window 34 attached to the mount by adjustable connecting means horizontally and vertically (most commonly a rectangular aperture for movement therein) relative mount 24, [0033]-[0036]).  
In Reference to Claim 2
The sighting device of claim 1 where the Spirit Level is mounted above the Target Pin or Scope (the level 42 is mounted above the bottom surface of the scope sight window 34, Fig. 1-2 (it is further noted that although not relied upon in this rejection, modification of the positon of the level to be higher is a matter of obvious design choice to one of ordinary skill in the art)).  
In Reference to Claim 3
The sighting device of claim 1 where the Spirit Level component is mounted in front of the Main Component Frame (the level 42 is mounted via 20 to a front end of frame 24, Fig. 1).  
In Reference to Claim 4
The sighting device of claim 1 where the Alignment Pin is mounted at the rear of the Main Component Frame, nearest to user (22 is mounted at the rear end of the frame 24 closer to the user during firing, Fig. 1-3).  
In Reference to Claim 5
A method for repeated alignment of an archery bow in the shooting position (the sight 10 is used to aid in alignment of a bow during firing, Fig. 1-3), comprising: 
a. The Alignment Pin and Spirit Level must be aligned with no gap in between them (the alignment pins 68 of rear sight 22 are aligned with level 42, Fig. 2-3). 
b. The outer edges of both components are flushed visually, see Fig 3 (B) (20/22 are aligned during use, Fig. 2-3). 
c. The bubble in the Spirit Level must be aligned to the middle (bubble 44 of level 42 is set to align in the middle when balanced properly, [0036]). 
d. Hence for each shot, the archer is able to rely on the above mentioned visual ques to align the bow posture to the same 3-dimensional x, y, z positions (each shot when aligned by the user in the same manner aligns the bow in the same positions). 
e. Having the above consistency in bow position, every arrow will be shot under same positional conditions (each shot when aligned by the user in the same manner aligns the bow in the same positions to create shot arrows in the same condition). 
f. Maintaining this alignment cue as demonstrated in Fig 3 (B) while aiming the Target Pin or Scope at the target point each time will ensure that the arrows are shot with accuracy and consistency (aligning the forward and rear sight features allow accurate and consistent shooting, Fig. 1-3, [0012], [0044], [0047], [0051]).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Savage (5,367,780) teaches the claimed sighting device and Montgomery (4,542,591), Scott (4,494,313), Giddens (5,864,958), Oshlick (6,098,608), and Walbrink (6,796,039) all teach a very similar sighting devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711